DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-29, 33-35 and 46-53 are pending in the instant invention.  According to the Amendments to the Claims, filed October 25, 2021, claims 1-29, 33-35 and 46-53 were amended and claims 30-32 and 36-45 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/053322, filed September 28, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/565,599, filed September 29, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-16 and 29, drawn to substituted pyrazolo[3,4-b]pyrazines of the Formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claims 17-27 and 46, drawn to substituted pyrazolo[3,4-b]pyrazines of the Formula (III), and/or a pharmaceutical composition thereof; (3) claims 28 and 50, drawn to substituted pyrazolo[3,4-b]pyrazines, and/or a pharmaceutical composition thereof; (4) claims 33-35, drawn to a method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]pyrazine of the Formula (I), shown to the right above; (5) claims 47-49, drawn to a method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]pyrazine of the Formula (III); and (6) claims 51-53, drawn to a method of treating a disorder in a subject, comprising administering… an instantly recited substituted pyrazolo[3,4-b]pyrazine, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on July 23, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed October 25, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-29, 33-35 and 46-53 is contained within.

Status of Claim Rejections - 35 U.S.C. § 112(a)


    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s arguments, on pages 28-33 of the Remarks, filed October 25, 2021, with respect to claims 33-35, 47-49 and 51-53, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 33-35, 47-49 and 51-53, made in the Non-Final Rejection, mailed on July 23, 2021, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that the specification would enable any person skilled in the art to make and use (perform) the invention commensurate in scope with the claims, without undue experimentation.  Similarly, the inventor or joint inventor further argues that an ordinarily skilled artisan would be able to make and use (perform) the claimed invention, despite any experimentation that might be required, in light of the amount of knowledge in the state of the art as well as the predictability of the art.
	In response to the inventor’s or joint inventor’s argument that (1) the specification would enable any person skilled in the art to make and use (perform) the invention commensurate in scope with the claims, without undue experimentation, and that (2) an ordinarily skilled artisan would be able to make and use (perform) the claimed invention, despite any experimentation that might be required, in light of the amount of knowledge in the state of the art as well as the predictability of the art, the examiner respectfully disagrees, since [T]he specification must teach how to make and use (perform) the invention, not teach how to figure out for oneself how to make and use (perform) the invention.  {See In re Gardner, 166 USPQ 138 (CCPA 1970)}.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Likewise, the inventor’s or joint inventor’s elected invention is directed to a.  Based on the guidance provided by the specification and, absent any evidence to the contrary, it is presently unclear whether a substituted pyrazolo[3,4-b]-pyrazine of the Formula (I), such as (1R,2R)-N1-(3-(3-chloro-2-fluoro-phenyl)-1H-pyrazolo[3,4-b]pyrazin-6-yl)cyclohexane-1,2-diamine, shown to the left above, possesses utility as a therapeutic agent, useful in a method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]pyrazine of the Formula (I).
	The examiner requires that the inventor or joint inventor discretely indicate where the specification enables one of ordinary skill in the art to make and use (perform) a method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]pyrazine of the Formula (I), such as that shown to the left above, to overcome this rejection.
	Next, the inventor or joint inventor should further note that it is well established that [M]ethod of use claims are sufficiently enabled when compounds exhibit a physiological activity and there is a known, reasonable correlation between that physiological activity and the recited conditions.  {See Fujikawa v. Wattanasin, 93 F.3d 1559, 39 USPQ2d 1895 (Fed. Cir. 1996); and Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985)}.
	Then, the inventor or joint inventor should further note that [S]ubstantiation of utility and its scope is required when utility is speculative, sufficiently unusual or not provided.  {See Ex parte Jovanovics, 211 USPQ 907, (BPAI 1980); Hoffman v. Klaus, 9 USPQ2d 1657 (BPAI 1988); and Ex parte Powers, 220 USPQ 924 (BPAI 1982)}.
	In the instant case, the examiner notes that (1) based on the guidance provided by the specification and, absent any evidence to the contrary, it is presently unclear whether a known, reasonable correlation exists between any physiological activity asserted by the inventor or joint inventor and the breadth of the claims, and that (2) the inventor or joint inventor has failed to establish a reasonable correlation between Src homology region 2-containing protein tyrosine phosphatase 2 activity and Noonan syndrome, neutropenia, diabetes, neuroblastoma, melanoma, acute myeloid leukemia, juvenile leukemia, myelomonocytic leukemia, breast cancer, lung cancer and/or colorectal cancer, respectively, in either the instant specification, or Q. C. Kui in Exhibit C.
	Moreover, the inventor or joint inventor should further note that the enablement requirement refers to the requirement of 35 U.S.C. § 112(a) that the specification describe how to make and how to use (perform) the invention.  The invention that one skilled in the art must be enabled to make and use (perform) is that defined by the claims of the particular invention or patent.
	Here, the inventor or joint inventor should further note that the purpose of the requirement that the specification describe the invention in such terms that one skilled in the art can make and use (perform) the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way.  The information contained in the disclosure of an invention must be sufficient to inform those skilled in the relevant art how to both make and use (perform) the claimed invention.  A patent claim is invalid if it is not supported by an enabling disclosure.
	Now, the inventor or joint inventor should further note that any analysis of whether a particular claim is supported by the disclosure in an invention requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use (perform) the claimed invention.  The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: [I]s the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied.  {See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)}.
	Accordingly, the inventor or joint inventor should further note that even though the statute does not use the term, undue experimentation, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use (perform) the invention, without undue experimentation.  {See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988); and United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988)}.
	Furthermore, the inventor or joint inventor should also note that [O]nce the examiner has weighed all the evidence and establishes a prima facie case of lack of enablement for the claimed invention, the burden falls on the inventor or joint inventor to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and/or use (perform) the claimed invention using the invention as a guide.  {See In re Brandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973)}.
	Also, the inventor or joint inventor should note that  in order to establish enablement for the claimed invention, factual affidavits or declarations under 37 CFR § 1.132 may be submitted.  {See In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); and MPEP § 2164.05}.
	As a result of the Amendments to the Claims, filed October 25, 2021, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on July 23, 2021, is included below, in the section entitled New Claim Rejections - 35 U.S.C. § 112(a).

New Claim Objections

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein X is a bond, -NRX1-, -O-, or -S-.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein A is phenyl, pyridyl, indolinyl, indolyl, or quinolinyl, wherein the phenyl, pyridyl, indolinyl, indolyl, or quinolinyl is optionally substituted by one, two, or three substituents independently selected from the group consisting of halogen, cyano, C(O)N(R10)2, N(R10)2, OR10, OS(O)2R10, SR10, S(O)2R10, and R10.

	Appropriate correction is required.


	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein A is phenyl, wherein the phenyl is optionally substituted by one, two, or three substituents independently selected from the group consisting of halogen, cyano, and OR10.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein RX1 and A, together with the nitrogen atom to which they are attached, form 1,2,3,4-tetrahydro-1,5-naphthyridinyl.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (II):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(II)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R1 and R2, together with the carbon atom to which they are attached, form a saturated 3-7 membered carbocyclyl or a saturated 4-7 membered heterocyclyl, wherein the saturated 4-7 membered heterocyclyl has 1 or 2 heteroatoms or heteroatomic groups independently selected from the group consisting of NRh, O, and S(O)w.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	B is cyclopentyl, wherein the cyclopentyl is optionally substituted by one, two, or three substituents independently selected from the group consisting of halogen, cyano, C1-3 alkyl, C(O)NRaRb, NRaRb, OH, and OC1-3 alkyl, wherein each C1-3 alkyl and OC1-3 alkyl is optionally and independently substituted by one, two, or three independently selected RP substituents; and
	each RP is independently halogen, NRaRb, or OH.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	B is cyclohexyl, wherein the cyclohexyl is optionally substituted by one, two, or three substituents independently selected from the group consisting of halogen, cyano, C1-3 alkyl, C(O)NRaRb, NRaRb, OH, and OC1-3 alkyl, wherein each C1-3 alkyl and OC1-3 alkyl is optionally and independently substituted by one, two, or three independently selected RP substituents; and
	each RP is independently halogen, NRaRb, or OH.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	B is tetrahydrofuranyl, wherein the tetrahydrofuranyl is optionally substituted by one, two, or three substituents independently selected from the group consisting of halogen, cyano, C1-3 alkyl, C(O)NRaRb, NRaRb, OH, and OC1-3 alkyl, wherein each C1-3 alkyl and OC1-3 alkyl is optionally and independently substituted by one, two, or three independently selected RP substituents; and
	each RP is independently halogen, NRaRb, or OH.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	B is tetrahydropyranyl, wherein the tetrahydropyranyl is optionally substituted by one, two, or three substituents independently selected from the group consisting of halogen, cyano, C1-3 alkyl, C(O)NRaRb, NRaRb, OH, and OC1-3 alkyl, wherein each C1-3 alkyl and OC1-3 alkyl is optionally and independently substituted by one, two, or three independently selected RP substituents; and
	each RP is independently halogen, NRaRb, or OH.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 17, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein T is -CH2- or -O-.

	Appropriate correction is required.

	Claim 28 is objected to because of the following informalities: for clarity and consistency, and should be inserted prior to the last species; and b) for clarity and consistency, and a pharmaceutically acceptable salt thereof should be replaced with or a pharmaceutically acceptable salt thereof.  Appropriate correction is required.

	Claim 50 is objected to because of the following informalities: for clarity, the claim is dependent upon an objected base claim.  Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]pyrazine of the Formula (I)

	Claims 33-35, 47-49 and 51-53 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]-pyrazine of the Formula (I), which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]-pyrazine of the Formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]pyrazine of the Formula (I), shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery, as provided in the file and cited in the Non-Final Rejection, mailed on July 23, 2021, offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad disorders in a subject, including, but not limited to, Noonan syndrome, neutropenia, diabetes, neuroblastoma, melanoma, acute myeloid leukemia, juvenile leukemia, myelomonocytic leukemia, breast cancer, lung cancer and/or colorectal cancer {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 19/067843, as provided in the file and cited in the Non-Final Rejection, mailed on July 23, 2021, illustrates the synthesis of substituted pyrazolo[3,4-b]-pyrazines of the Formula (I), and/or methods of use thereof {Taylor, et al. WO 19/067843, 2019};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]pyrazine of the Formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., as provided in the file and cited in the Non-Final Rejection, mailed on July 23, 2021, with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.


(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]pyrazine of the Formula (I);

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]-pyrazine of the Formula (I).
			Similarly, according to the specification, substituted pyrazolo[3,4-b]pyrazines of the Formula (I) are capable of treating a variety of disorders in a subject, including, but not limited to, Noonan syndrome, neutropenia, diabetes, neuroblastoma, melanoma, acute myeloid leukemia, juvenile leukemia, myelomonocytic leukemia, breast cancer, lung cancer and/or colorectal cancer; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any disorders in a subject, including, but not limited to, Noonan syndrome, neutropenia, diabetes, neuroblastoma, melanoma, acute myeloid leukemia, juvenile leukemia, myelomonocytic leukemia, breast cancer, lung cancer and/or colorectal cancer.  There is insufficient disclosure to reasonably conclude that the method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]pyrazine of the Formula (I), as recited, would contribute to treatment of any disorders in a subject, including, but not limited to, Noonan syndrome, neutropenia, diabetes, neuroblastoma, melanoma, acute myeloid leukemia, juvenile leukemia, myelomonocytic leukemia, breast cancer, lung cancer and/or colorectal cancer.  Furthermore, the combination of the instant specification and Taylor, et al. in WO 19/067843, as provided in the file and cited in the Non-Final Rejection, mailed on July 23, 2021, lacks adequate credible evidence to support the assertion that a method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]pyrazine of the Formula (I), as recited, would contribute to the prophylaxis of any disorders in a subject, including, but not limited to, Noonan syndrome, neutropenia, diabetes, neuroblastoma, melanoma, acute myeloid leukemia, juvenile leukemia, myelomonocytic leukemia, breast cancer, lung cancer and/or colorectal cancer, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted pyrazolo[3,4-b]pyrazine of the Formula (I), such as (1R,2R)-N1-(3-(3-chloro-2-fluorophenyl)-1H-pyrazolo[3,4-b]pyrazin-6-yl)cyclo-hexane-1,2-diamine, shown to the left above, possesses utility as a therapeutic agent, useful in a method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]pyrazine of the Formula (I).  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]-pyrazine of the Formula (I), wherein the disorder in a subject, includes, but is not limited to, Noonan syndrome, neutropenia, diabetes, neuroblastoma, melanoma, acute myeloid leukemia, juvenile leukemia, myelomonocytic leukemia, breast cancer, lung cancer and/or colorectal cancer, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of treating a disorder in a subject, comprising administering… a substituted pyrazolo[3,4-b]-pyrazine of the Formula (I), is clearly justified.
	The examiner suggests replacing the existing recitations with the following recitations, to overcome this rejection:
33.	A method for inhibiting Src homology region 2-containing protein tyrosine phosphatase 2 activity in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

35.	The method of claim 33, wherein the subject has a disorder selected from the group consisting of acute myeloid leukemia, breast cancer, colorectal cancer, diabetes, juvenile leukemia, lung cancer, melanoma, myelomonocytic leukemia, neuroblastoma, neutropenia, and Noonan syndrome.

47.	A method for inhibiting Src homology region 2-containing protein tyrosine phosphatase 2 activity in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of claim 17, or a pharmaceutically acceptable salt or stereoisomer thereof.

49.	The method of claim 47, wherein the subject has a disorder selected from the group consisting of acute myeloid leukemia, breast cancer, colorectal cancer, diabetes, juvenile leukemia, lung cancer, melanoma, myelomonocytic leukemia, neuroblastoma, neutropenia, and Noonan syndrome.

51.	A method for inhibiting Src homology region 2-containing protein tyrosine phosphatase 2 activity in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compound of claim 28, or a pharmaceutically acceptable salt thereof.

53.	The method of claim 51, wherein the subject has a disorder selected from the group consisting of acute myeloid leukemia, breast cancer, colorectal cancer, diabetes, juvenile leukemia, lung cancer, melanoma, myelomonocytic leukemia, neuroblastoma, neutropenia, and Noonan syndrome.


Allowable Subject Matter

	Claims 1, 3, 4, 7, 9, 15-24, 26, 27, 29 and 46 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The limitation on the core of the substituted pyrazolo[3,4-b]pyrazines of the Formula (I), as recited in claim 1, that is not taught or fairly suggested in the prior art is B on the periphery of the pyrazolo[3,4-b]pyrazine core.
	Moreover, the limitation on the core of the substituted pyrazolo[3,4-b]pyrazines of the Formula (III), as recited in claim 17, that is not taught or fairly suggested in the prior art is T on the periphery of the pyrazolo[3,4-b]pyrazine core.
	Consequently, the substituted pyrazolo[3,4-b]pyrazines of the Formula (I) and substituted pyrazolo[3,4-b]pyrazines of the Formula (III), respectively, are independently neither anticipated, nor reasonably obviated, by the prior art.
	As allowable subject matter has been indicated, the inventor’s or joint inventor’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed October 25, 2021, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624